DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species VII directed to Figs. 11A-11B (Claims 1-3, 5-6, 11-15 and 17) in the reply filed on March 1st, 2022 is acknowledged. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 and 10 of U.S. Patent No. 10,276,651 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the language are the same.
Instant Application: 
U.S. Patent No. 10,276,651:
Claim 1. 
A semiconductor die, comprising: a substrate; a trench array having a plurality of capacitor trench segments disposed in the substrate, wherein the plurality of capacitor trench segments are rotationally symmetric about a center (CNTR) of the trench array; a first dielectric layer contacting a bottom region and sidewalls of the plurality of capacitor trench segments; a first conducting layer disposed in the plurality of capacitor trench segments, wherein the first conducting layer is insulated from the substrate by the first dielectric layer; and a second conducting layer disposed over the first conducting layer and insulated from the by a second dielectric layer.
Claim 1. 
A semiconductor die, comprising: a plurality of capacitor structures defined in a substrate, wherein each of the plurality of capacitor structures comprises: a two-dimensional trench array having a plurality of segments defined therein, wherein the plurality of segments are rotationally symmetric about a center of the two-dimensional trench array, and wherein each of the plurality of segments comprises an array of a plurality of recesses having a predetermined length extending along a surface of the substrate; a first dielectric layer contacting a bottom region and sidewalls of the plurality of recesses and the surface of the substrate; a first conducting layer of a first thickness disposed over the bottom region and sidewalls of the plurality of recesses and over the surface of the substrate, wherein the first conducting layer is insulated from the substrate by the first dielectric layer; and a second conducting layer disposed over the first conducting layer and insulated from the first conducting layer by a second dielectric layer.
Claim 2. 
The semiconductor die of claim 1, wherein the trench array comprises a first array extending in first direction and a second array extending in a second direction, wherein the first direction is generally perpendicular to the second direction.
Claim 2. 
The semiconductor die of claim 1, wherein the plurality of segments comprise a first array extending in first direction and a second array extending in a second direction, wherein the first direction is generally perpendicular to the second direction.
Claim 3. 
The semiconductor die of claim 2, wherein the trench array comprises two first arrays and two second arrays, 
Claim 3. 
The semiconductor die of claim 2, wherein each capacitor structure comprises two first arrays and two 
Claim 4. 
The semiconductor die of claim 1, wherein the second conducting layer fills a remainder of the plurality of capacitor trench segments not filled by the first conducting layer while maintaining an air gap between the sidewalls of the respective plurality of capacitor trench segments.
Claim 4. 
The semiconductor die of claim 1, wherein the second conducting layer fills a remainder of the plurality of recesses not filled by the first conducting layer while maintaining an air gap between the sidewalls of the respective plurality of recesses.
Claim 5. 
The semiconductor die of claim 1, further comprising: a first contact connected to the first conducting layer over the surface 
Claim 5. 
The semiconductor die of claim 1, further comprising: a first contact connected to the first conducting layer over the surface 
Claim 6. 
The semiconductor die of claim 5, wherein the substrate comprises a p-type silicon substrate, and wherein the local region comprises an n-type doped region within a vicinity of the capacitor trench segments.
Claim 6. 
The semiconductor die of claim 5, wherein the substrate comprises a p-type silicon substrate, and wherein the local region comprises an n-type doped region within a vicinity of the plurality of capacitor structures.
Claim 7. 
The semiconductor die of claim 1, wherein the first and second conducting layers comprise polysilicon.
Claim 7. 
The semiconductor die of claim 1, wherein the first and second conducting layers comprise polysilicon.
Claim 8. 
The semiconductor die of claim 1, wherein the first and second dielectric layers comprise oxide/nitride/oxide.
Claim 8. 
The semiconductor die of claim 1, wherein the first and second dielectric layers comprise oxide/nitride/oxide.
Claim 10. 
The semiconductor die of claim 1, wherein the plurality of capacitor trench 
Claim 10. 
The semiconductor die of claim 1, wherein the plurality of capacitor .


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No.: US 2014/0374880 A1), hereinafter as Chen and further in view of Tran et al. (Pub. No.: US 2013/0161792 A1), hereinafter as Tran.
Regarding claim 1, Chen discloses a semiconductor die in Fig. 1A-1F, comprising: a substrate (substrate 100A) (see Fig. 1A and [0013]); a trench array having a plurality of capacitor trench segments (first and second recesses 102A and 102B) 
Chen fails to disclose wherein the plurality of capacitor trench segments are rotationally symmetric about a center (CNTR) of the trench array.
Tran discloses a capacitor structure in Figs. 1A-1C, comprising: a trench array (at least a group of 4 capacitor regions 138 including two regions 138A and two regions 138B on the left side of Fig. 1C) having a plurality of capacitor trench segments (trenches 104) within a substrate (substrate 102), wherein the plurality of capacitor trench segments are rotationally symmetric about a center of the trench array (see Figs. 1A-1C, [0018-0019] and [0027]).
The trench array of the capacitor structure of Chen can be modified to have the same the trench array of Tran that having the plurality of capacitor trench segments are rotationally symmetric about the center of the trench array for reciting all the limitation of claim 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the modification of the arrangement of the trench array of the semiconductor die of Chen as same as the arrangement of the trench array of the semiconductor die of Tran because the modified structure 
Regarding claim 2, the combination of Chen and Tran discloses The semiconductor die of claim 1, wherein the trench array comprises a first array extending in first direction (vertical direction) (one group of trenches 104 in capacitor region 138A) and a second array extending in a second direction (horizontal direction) (another group of trenches 104 in capacitor region 138B), wherein the first direction is generally perpendicular to the second direction (see Tran, Fig. 1C and [0027]).
Regarding claim 3, the combination of Chen and Tran discloses The semiconductor die of claim 2, wherein the trench array comprises two first arrays (two group of trenches 104 in two opposing capacitor regions 138A) and two second arrays (two group of trenches 104 in two opposing capacitor regions 138B), wherein each of the first arrays are diametrically opposed to one another about the center of the trench array, and wherein each of the second arrays are diametrically opposed to one another about the center of the trench array, wherein the two first arrays and two second arrays define a rotationally symmetric layout (see Tran and Fig. 1C).
Regarding claim 5, the combination of Chen and Tran discloses the semiconductor die of claim 1, further comprising: a first contact (118C) connected to the first conducting layer over the surface of the substrate (see Fig. 1F and [0024]); a second contact (118A/118B) connected to the second conducting layer; and a third contact (118D) connected to the substrate within a local region to the plurality of capacitor trench segments (104) (see Chen, Fig. 1F and [0023]).
Regarding claim 6, the combination of Chen and Tran discloses the semiconductor die of claim 5, wherein the substrate comprises a p-type silicon substrate, and wherein the local region comprises an n-type doped region within a vicinity of the capacitor trench segments (see Chen and [0014-0015]).
Regarding claim 7, the combination of Chen and Tran discloses the semiconductor die of claim 1, wherein the first and second conducting layers comprise polysilicon (see Chen and [0018-0019]).
Regarding claim 8, the combination of Chen and Tran discloses the semiconductor die of claim 1, wherein the first and second dielectric layers comprise oxide/nitride/oxide (see Chen and [0018]).
Regarding claim 9, the combination of Chen and Tran discloses the semiconductor die of claim 1, wherein at least one of the first conducting layer and the second conducting layer is electronically coupled to an integrated circuit by a wire bond, a through silicon via, or a bond pad (wirebond structures 412A-422A) (see Chen, Fig. 4A-4B and [0034]).
Regarding claim 10, the combination of Chen and Tran discloses the semiconductor die of claim 1, wherein the plurality of capacitor trench segments reside within a dynamic random-access memory storage cell (see Chen, [0009] and claim 13 of Chen).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No.: US 2014/0374880 A1), hereinafter as Chen and further in view of Tran et al. (Pub. No.: US 2013/0161792 A1), hereinafter as Tran, as applied to claims 1 and further in view of Lin (Pub. No.: US 2016/0020267 A1).
Regarding claim 4, the combination of Chen and Tran discloses the semiconductor die of claim 1, but fails to disclose wherein the second conducting layer fills a remainder of the plurality of capacitor trench segments not filled by the first conducting layer while maintaining an air gap between the respective plurality of capacitor trench segments.
Lin discloses semiconductor die comprising a capacitor structure comprising forming a second conducting layer (second conductive layer 114) fills a remainder of a plurality of capacitor trench segments (trenches 106) not filled by a first conducting layer (first conductive layer 110) while maintaining an air gap (voids 116) between the respective plurality of capacitor trench segments (see Fig. 1A and 2-9 and [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second conductive layer of the semiconductor die of Chen having air gap as the same as the semiconductor die of Lin because Lin discloses due to high aspect ratio of trenches it is the nature that the method of forming conductive in the trench often have voids inside as part of the manufacturing processes (see Lin and [0022]). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No.: US 2014/0374880 A1), hereinafter as Chen and further in view of Tran et al. (Pub. No.: US 2013/0161792 A1), hereinafter as Tran and further in view of Lin (Pub. No.: US 2016/0020267 A1).
Regarding claim 20, Chen discloses a semiconductor die in Fig. 1A-1F, comprising: a substrate (substrate 100A) (see Fig. 1A and [0013]); a trench array having a plurality of capacitor trench segments (first and second recesses 102A and 102B) disposed in the substrate (see Fig. 1A and [0013]); a first dielectric layer (dielectric layer 
Chen fails to disclose wherein the plurality of capacitor trench segments are rotationally symmetric about a center (CNTR) of the trench array and wherein an air gap is present between inner sidewalls of the second conducting layer.
Tran discloses a capacitor structure in Figs. 1A-1C, comprising: a trench array (at least a group of 4 capacitor regions 138 including two regions 138A and two regions 138B on the left side of Fig. 1C) having a plurality of capacitor trench segments (trenches 104) within a substrate (substrate 102), wherein the plurality of capacitor trench segments are rotationally symmetric about a center of the trench array (see Figs. 1A-1C, [0018-0019] and [0027]).
The trench array of the capacitor structure of Chen can be modified to have the same the trench array of Tran that having the plurality of capacitor trench segments are rotationally symmetric about the center of the trench array for reciting all the limitation of claim 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the modification of the arrangement of the trench array of the semiconductor die of Chen as same as the arrangement of the trench array of the semiconductor die of Tran because the modified structure would facilitating stress management and reduce wafer bow and wafer warpage (see Tran and [0027]). 
The combination of Chen and Tran fails to disclose wherein an air gap is present between inner sidewalls of the second conducting layer.
Lin discloses semiconductor die comprising a capacitor structure comprising forming a second conducting layer (second conductive layer 114) fills a remainder of a plurality of capacitor trench segments (trenches 106) not filled by a first conducting layer (first conductive layer 110) while an air gap (voids 116) is present between inner sidewalls of the second conducting layer (see Fig. 1A and 2-9 and [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second conductive layer of the semiconductor die of Chen having air gap as the same as the semiconductor die of Lin because Lin discloses due to high aspect ratio of trenches it is the nature that the method of forming conductive in the trench often have voids inside (see Lin and [0022]). 

Allowable Subject Matter
Claims 11-19 are allowed over prior art of record. 
The following is an examiner' s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: wherein the plurality of trenches are rotationally symmetric about a center (CNTR) of the trench array and have a predetermined length extending along a surface of the substrate, and wherein the first conducting layer is insulated from the substrate by the first dielectric layer and has an outermost perimeter that is symmetric about the center of the trench array as recited in 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818